Case 1:16-cv-00236-RJL Document 183 Filed 09/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEAGUE OF WOMEN VOTERS OF

)
THE UNITED STATES, et al., )
)
Plaintiffs, )

) Civil Case No. 16-00236 (RJL)
Vv. )
)
MONA HARRINGTON, et al., )
)
)

Defendants.

ORDER
(September |e 2021) [Dkts. #101, #103, #105, #107]

For the reasons set forth in the Memorandum Opinion accompanying this Order, it
is hereby

ORDERED that defendant’s Motion for Summary Judgment [Dkt. #101] and
plaintiffs’ Cross-Motion for Summary Judgment [Dkt. #103] are GRANTED with respect
to Count V of the Complaint; it is further

ORDERED that intervenor-defendants’ Cross-Motions for Summary Judgment
[Dkts. #105, #107] are DENIED; it is further

ORDERED that the U.S. Election Assistance Commission’s 2016 decisions
approving Kansas’s, Georgia’s, and Alabama’s requests to modify the state-specific
instructions of the National Mail Voter Registration Form are VACATED; and it is
further

ORDERED that this case is REMANDED to the U.S. Election Assistance
Case 1:16-cv-00236-RJL Document 183 Filed 09/16/21 Page 2 of 2

Commission to reconsider Georgia’s and Alabama’s requests consistent with this

Opinion, to the extent those States continue to seek the state-specific instructions at issue

SO ORDERED. Ah dou

RICHARD LEON
United States District Judge

here.
